HAWKINS, J.
Appellant has filed a motion to reinstate his appeal, accompanying same with a second supplemental transcript showing that sentence was in fact pronounced against him. The appeal is therefore reinstated.
It is not necessary to state the facts. Some of them indicate disgusting vulgarity in the presence of ladies. The jury accepted the state’s evidence as true which attributed the language to appellant and authorized the jury to find that he was intoxicated. Appellant and his witnesses attribute the language to one of appellant’s companions, and deny that appellant was drunk. The jury has settled the issue of fact in favor of the state.
The trial term of court adjourned on the 11th day of November. Appellant’s motion for new trial was overruled on the 7th day of November, and 60 days’ time allowed him in which to file bills of exception. A number of bills of exception are contained in the first supplemental transcript. Some of them were filed on the 1st day of February, and others on the 7th day of February. The 60 days allowed for filing them expired on the 6th day of January. None of the bills was approved by the trial judge or filed in the lower court until long after the time given had expired. The bills cannot be considered.
The judgment is affirmed.